Title: From John Adams to the Comte de Vergennes, 18 July 1781
From: Adams, John
To: Vergennes, Charles Gravier, Comte de



Paris July 18. 1781

I have received the Letter, Sir, which you did me the honour to write me of this Days Date: and I assure your Excellency I never had a Thought of appearing upon the Scaene, or of taking ministerially or otherwise any Step towards the two mediators. I must confess to your Excellency, that I have too many Jealousies of the motives, and too many Apprehensions of the Consequences of this Negotiation, to be willing to take any Part in it without an express vocation. The English are in such a temper, and are tottering on such a Precipice, that they will not hesitate at any measure, which they think can excite every latent Passion and awaken every dormant Interest in Europe, in order to embroil all the World. Without looking much to Consequences, or weighing whether the quarrels they wish to excite, will be Serviceable to them or not, they Seem to think the more Confusion they make, the better, for which reason, my Fears from the proposed mediation are greater than my hopes.
Nevertheless, if properly called upon, it will be my duty, respectfully to attend to every Step of it: but there are many questions arising in my mind, upon which, in due time, I Should wish to know your Excellency’s opinion.
The two Imperial Courts, have proposed, that there Should be an American Representative at the Congress. This is, not merely by implication, but expressly acknowledging, that there is a belligerent Power in America of Sufficient Importance, to be taken notice of by them, and the other Powers of Europe. One would think, after this, the two Imperial Courts, would have communicated their Propositions to Congress. The Propositions, they have made, and communicated to the Courts of France Spain and England, imply that America is a Power, a free and independent Power, as much as if they had communicated them also to the Congress, at Philadelphia. Without Such a formal Communication and an Invitation to the United States in Congress, or to their Representative here, made by the mediating Courts, I dont perceive how an American minister, can with Strict Propriety, appear, at the proposed Congress at Vienna, at all. I have never heard it intimated, that they have transmitted their Propositions to Philadelphia. Certainly I have received no Instructions from thence, nor have I received any Intimation of Such Propositions from any minister of either of the mediating Courts, although, as my mission has been long publick and much talked of, I Suppose it was well known to both, that there was a Person in Europe, vested by America with Power to make Peace. It Seems, therefore, that one Step more, might have been taken, perfectly consistent with the first, and that it may yet be taken, and that it is but reasonable to expect that it will. How is the American Minister to know, that there is a Congress, and that it is expected, that he Should repair to it? and that any minister from Great Britain, will meet him there? Is the British Court, or their Ambassador, to give him notice? This Seems less probable, than that the mediators Should do it.
The Dignity of North America, does not consist in diplomatick Ceremonials, or any of the Subtilities of Etiquette: it consists Solely in Reason, Justice, Truth, the Rights of Man kind, and the Interests of the nations of Europe, all of which well understood, are clearly in her favour. I shall never, therefore make unnecessary difficulties on the Score of Etiquette, and Shall never insist upon any Thing of this kind, which your Excellency, or some other Minister in Alliance does not advise me to, as indispensible. I Shall go to Vienna, or elsewhere, if your Excellency Shall invite or advise me to go. But as these Reflections occurred to me, upon the Point of Propriety, I thought it my duty to mention them to your Excellency.
I have the Honour to be, with the greatest Respect, Sir your most obedient and most humble Servant

John Adams

